Citation Nr: 0705470	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs health-care system.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteranhad active service, reportedly from October 1967 
to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida that denied the benefit sought on appeal




FINDING OF FACT

The veteran is a priority category 8 individual for purposes 
of the VA heath care system who filed an initial application 
for VA health care after January 17, 2003.



CONCLUSION OF LAW

The requirements for enrollment in the Department of Veterans 
Affairs health-care system have not been met.  38 U.S.C.A. 
§38 U.S.C.A. § 1721 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 17.36 (2006)



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  In this regard, the Board observes 
that the VAMC did not provide notice to the veteran in 
connection with his claim as contemplated by 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b).  However, such notice is not 
required in this case.  

An opinion from the VA General Counsel has held that under 
38 U.S.C.A. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claim ineligible for the claimed 
benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  The Board 
finds that this is such a claim and that the law, not the 
evidence, is dispositive in this case.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  

Also since the basic facts in this case are not in dispute, 
the veteran requires no assistance in developing the evidence 
necessary to substantiate his claim.  Therefore, the Board 
finds that the case is ready for appellate review.  

The VAMC has denied the veteran's application based on a 
change in a VA regulation that was effective January 17, 
2003.  That change suspended enrollment in the VA health-care 
system for certain individuals in what is referred to as 
"priority category 8," such as the veteran in this case, 
individuals who do not have compensable service connected 
disabilities and whose income exceeds a geographic-means 
test.  See 68 Fed. Reg. 2670-2673 (January 17, 2003) 
(codified at 38 C.F.R. § 17.36).  

The veteran does not dispute that he submitted an application 
for VA health care in March 2004, well after January 17, 
2003.  The veteran also does not contend that he has a 
compensable service connected disability, or that his income 
is less than the geographic-means test.  Nor does he contend 
that he is not one of the individuals the regulation was 
intended to affect.  Rather, he contends that that when he 
was in service he had a contact with the Army to provide him 
free medical care if needed and that his net income is well 
below his previous year income, even if he could find 
insurance.

The Secretary of Veteran's Affairs clearly has the authority 
and power to prescribe rules and regulations relating to 
hospital, nursing home care and medical treatment of 
veterans.  See 38 U.S.C.A. § 1721.  The change of 38 C.F.R. 
§ 17.36 affecting the veteran was clearly an exercise of that 
authority and was published as an interim final rule in the 
Federal Register on January 17, 2003.  In the summary of that 
change in the Federal Register it was explained,

As required by Pub. L. 104-262, the 
Veterans' Health Care Eligibility Reform 
Act of 1996, the Secretary of Veterans 
Affairs must make an annual decision 
concerning enrollment in VA's health-
care system in order to ensure that 
medical services provided are both 
timely and acceptable in quality.  An 
enrollment system is necessary because 
the provision of VA health care is 
discretionary and can be provided only 
to the extent that appropriated 
resources are available for that 
purpose.  In recognition of that fact, 
Congress has prioritized eligibility to 
enroll in the VA system by creating 
eight priority categories, with priority 
category 8 veterans (those who do not 
have compensable service-connected 
disabilities, and whose incomes exceed 
geographic-means tests) having the 
lowest priority for enrollment.  The law 
recognizes the higher obligation owed to 
veterans requiring care for their 
service-connected disabilities, and to 
lower-income veterans.  Since the 
implementation of the enrollment 
requirement in 1998, all veterans 
seeking VA care have been permitted to 
enroll.  However, due to a tremendous 
growth in the number of veterans seeking 
VA health-care benefits in recent 
months, VA has been unable to provide 
all enrolled veterans with appointments 
within a reasonable time.  Many VA 
facilities have either placed new 
enrollees on waiting lists or have 
scheduled appointments so far in the 
future that the services cannot be 
considered timely.  This document 
announces the enrollment decision 
required by law.  VA will continue to 
treat all veterans currently enrolled in 
any category, and will treat new 
enrollees in categories 1 through 7.  
However, to protect the quality and 
improve the timeliness of care provided 
to veterans in higher enrollment-
priority categories, VA will suspend the 
enrollment of additional veterans who 
are in the lowest statutory enrollment 
category (priority category 8).  It is 
emphasized that this decision will not 
affect veterans already enrolled in the 
VA system, nor affect eligibility for 
treatment of service-connected 
disabilities which exists independently 
of enrollment requirements.  This 
enrollment decision is effective January 
17, 2003.  To facilitate this decision, 
this document also amends existing 
regulations to establish additional 
subpriorities within priority category 
8.  Although the document takes no 
action that will affect the enrollment 
of veterans in priority category 7, the 
document will nevertheless also amend 
the existing regulations to establish 
the same additional subpriorities within 
priority category 7.

68 Fed. Reg. 2670 (January 17, 2003) (codified at 38 C.F.R. 
§ 17.36).  

The Board notes that in the veteran's Notice of Disagreement, 
he made reference to an injury he sustained during service.  
The veteran can always file a claim for service connection 
for residuals of that injury, and a favorable decision on 
such a claim could possibly have some bearing on his 
eligibility for enrollment in the VA heath care system.  
However, at this point in time the veteran has not filed such 
a claim and any change in his eligibility status, if any, 
would be effective no earlier date service connection was 
granted.  

While the Board acknowledges the veteran's contentions, the 
Board is bound in its decisions by the regulations of the VA 
and the instructions of the Secretary.  See 38 U.S.C.A. 
§ 7104 (c); 38 C.F.R. § 20.101 (a).  As such, the Board has 
no authority or jurisdiction to award the benefit soughts by 
the veteran.  



ORDER

Enrollment in the Department of Veterans Affairs health-care 
system is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


